UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-7852



RUSSELL TURNER,

                                           Plaintiff - Appellant,

         versus


H. R. POWELL, Warden,

                                            Defendant - Appellee.




                           No. 97-7853



RUSSELL TURNER,

                                           Plaintiff - Appellant,

         versus

JOHN HOLLAND, Doctor,

                                            Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-97-26-3, CA-97-556-3)
Submitted:   April 29, 1998               Decided:   May 15, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Russell Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's orders dismissing

without prejudice his 42 U.S.C. § 1983 (1994) complaints. The dis-

trict court's dismissals without prejudice are not appealable. See
Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993). A dismissal without prejudice could be

final if "no amendment [to the complaint] could cure defects in the

plaintiff's case." Id. at 1067. In ascertaining whether a dismissal
without prejudice is reviewable in this court, the court must

determine "whether the plaintiff could save his action by merely

amending the complaint." Id. at 1066-67.

     Because the district court's opinions leave open the possi-

bility that Appellant could amend his complaints to assert some

claims, the dismissal orders are not appealable. Accordingly, we
dismiss the appeals for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                3